Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-13-00245-CV

                           IN THE INTEREST OF C.G., a Child

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-01992
                        Honorable Martha B. Tanner, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the case is REMANDED to the trial court for further proceedings consistent
with this opinion. Costs of the appeal are taxed against appellees Richard Cornell and Donna
Cornell.

       SIGNED February 26, 2014.


                                               _____________________________
                                               Rebeca C. Martinez, Justice